     Case 2:20-cv-00872 Document 20 Filed 04/22/21 Page 1 of 1 PageID #: 80




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

JAMES NATHANIEL BRASWELL,                      )
         Plaintiff,                            )
v.                                             )               Civil Action No. 2:20-00872
                                               )
SGT. X MUNCIE, et al.,                         )
          Defendants.                          )

                                             ORDER

       Pending before the Court is Plaintiff’s Motion to Continue Response Deadline (Document

No. 19), filed on April 21, 2021. Plaintiff seeks an extension of time in which to file a Response to

the Defendants Jividen and Roberts’ Motion to Dismiss (Document No. 14). (Id.) In support of his

Motion, Plaintiff explains that he has limited access to the law library due to COVID-19

restrictions. (Id.) Plaintiff further states that he will be released from custody on May 17, 2021, and

he would like the opportunity to hire an attorney to represent him in the above matter. (Id.) It is

hereby ORDERED that Plaintiff’s above Motion (Document No. 19) is GRANTED. Plaintiff

shall file a Response to Defendants Jividen and Roberts’ Motion to Dismiss (Document No. 14) by

June 17, 2021. Due to the very generous nature of this extension, Plaintiff is advised that no

further extensions of time will be granted. Following service of Plaintiff’s Response, the

Defendants will have seven (7) business days within which to file a Reply to Plaintiff’s Response.

       The Clerk is hereby directed to send a copy of this Order to Plaintiff, who is acting pro se,

and counsel of record.

       ENTER: April 22, 2021.
